TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-01-00519-CV



                                   Alice Gibson, Appellant

                                               v.

                 American Restaurant Group, Inc., d/b/a Grandy’s, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
          NO. 97-12079, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



PER CURIAM

              Appellant Alice Gibson filed an unopposed motion to dismiss, requesting that this

Court dismiss her appeal. We grant the motion and dismiss the appeal. Tex. R. App. P. 42.1(a)(2).




Before Justices Kidd, Yeakel and Patterson

Dismissed on Appellant’s Motion

File: November 1, 2001

Do Not Publish